Title: From John Adams to Edmund Jenings, 23 October 1780
From: Adams, John
To: Jenings, Edmund


     
      My dear Sir
      Amsterdam Octr. 23d 1780
     
     Your excellent Letter of the nineteenth I have recieved.
     Your feelings I find are in Unison with mine, upon the behaviour of Cornwallis, and the Treatment of Mr. Laurens. It is not however at all surprising to me. I have ever expected, whenever I have crossed the Atlantic, to be treated with the same and with greater Indignities, if I should have been so unfortunate as to fall into the hands of the English. To Tyrants, Tyranny is always very dear: they take no delight but in exercising it; and this is now and has been long the predominant Character of the People of England, as well as the Government.
     Reconciliation and Peace are but dreams of Philanthropy. Let Us think of them no more, but prepare to grow up in the midst of war. Let Us not be decieved with the Idea that next Campaign will be the last: it will be no such thing.
     The Treatment of Mr. Laurens will have a deep Effect upon the American Mind. He is very dear to all honest Americans. His ill Treatment will be considered as a studied Insult, to all America: it will be considered as it is intended, as a glaring proof in the Sight of all the World, of their Contempt and Hatred of all America, and of their determination to pursue Hostilities to the Last Extremity.
     I rejoice with You in the Arrival of the Alliance. Mr. Austin is gone to Nantes. The Affair of St. Martins makes a deep Impression.
     I have not my health here so well as in Paris: but otherwise I like my Situation here very well—here I shall stay some time. My Boys are very thankful for your Benediction, and beg me to present You their dutiful Respects.
     
     The Trial of three Kings I have read. Mr. Guild had the only one, I have been able to see, and that he carried to America. It is flattering to Us—it is droll and very saucy: it makes so free with many Sovereigns, that I believe it will not be very easy to procure it. The Testament Politique I have recieved, and thank You for it. There is a Flood of Pamphlets upon the times, all of which are favourable to our Side. Have You read the Letters Hollandoises, Le Destin de l’Amerique &c.
     It seems as if the armed Neutrality would come to something in time, if my Information is not false.
     I am not without hope that De la Motte Picket, or somebody is gone to De Ternay, but dare not hope too much. However if You were to converse two Hours with Mr. Searle, You would not be distressed very much. He is the only Man I ever met in Europe, who tells, what I know about the State of our Affairs. It is a Comfort to have one Witness.
     Most affectionately Your’s
     
      John Adams
     
    